personal, which constitutes or is derived from proceeds traceable to the commission of the offenses

charged in Counts Two through Four of the Information;

               WHEREAS, on November 5, 2015, the Defendant pled guilty to Counts One and

Two of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegations with respect to Counts One and Two of the Information and

agreed to forfeit to the United States, pursuant to Title 18, United States Code, Sections 982(a)(2)

and 981(a)(1)(C) and Title 28, United States Code, Section 2461, a sum of money equal to

$22,432,375 in United States currency, representing (i) all property constituting, or derived from,

the proceeds obtained directly or indirectly, as a result of the offense charged in Count One of the

Information and (ii) all property, real and personal, that constitutes or is derived from proceeds

traceable to the commission of the offense charged in Count Two of the Information;

               WHEREAS, on or about November 5, 2015, in connection with the Defendant’s

guilty plea, the Defendant and the Government signed and the Court entered a Consent Preliminary

Order of Forfeiture/Money Judgment (Docket Entry No. 28) (the “Order of Forfeiture”) that,

among other things, imposed a money judgment in the amount of $22,432,375 in United States

currency against the Defendant;

               WHEREAS, on or about April 26, 2016, the Court entered an Amended Consent

Preliminary Order of Forfeiture/Money Judgment (Docket Entry No. 44), which amended the

Order of Forfeiture and imposed a money judgment in the amount of $20,185,225 in United States

currency, representing (i) all property constituting, or derived from, the proceeds Defendant

obtained directly or indirectly, as a result of the offense charged in Count One of the Information

and (ii) all property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offense charged in Count Two of the Information (the “Money Judgment”);



                                                  2
               WHEREAS, to date, the Defendant has paid $191,192.80 towards the Money

Judgement and has a balance of $19,994,027.20;

               WHEREAS, as a result of acts and omissions of the Defendant, the Government,

despite the exercise of due diligence, has been unable to locate the proceeds of the offense charged

in Count One of the Information;

               WHEREAS, the United States is authorized, pursuant to Federal Rule of Criminal

Procedure 32.2, to seek the forfeiture of the following asset of the Defendant, to be applied in

partial satisfaction of the Money Judgment entered against him:

               a.      any and all funds on deposit in Account Number 4300752329, held in the
                       name of Michael Oppenheim, at TD Bank, N.A (the “Substitute Asset”);
                       and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(g) and Rule

32.2(c) of the Federal Rules of Criminal Procedure, the Government is now entitled, pending any

assertion of third-party claims, to reduce the Substitute Asset to its possession and to notify any

and all potential purchasers and transferees thereof of its interest therein;

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All of the Defendant’s right, title and interest in the Substitute Asset is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

               2.      The Substitute Asset shall be applied towards partial satisfaction of the

Money Judgment entered against the Defendant upon the entry of a Final Order of Forfeiture with

respect to the Substitute Asset.

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,

upon entry of this Preliminary Order of Forfeiture as to Substitute Asset, this Preliminary Order



                                                  3
of Forfeiture as to Substitute Asset is final as to the Defendant, MICHAEL OPPENHEIM, and

shall be deemed part of the sentence of the Defendant, and shall be included in the judgment of

conviction therewith.

                4.      Upon entry of this Preliminary Order of Forfeiture as to Substitute Asset,

the United States Marshals Service (or its designee) is authorized to seize the Substitute Asset and

hold the Substitute Asset in its secure custody and control.

                5.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United

States shall publish for at least thirty (30) consecutive days on the official government internet

forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to Substitute

Asset. Any person, other than the Defendant in this case, claiming an interest in the Substitute

Asset must file a petition within sixty (60) days from the first day of publication of the notice on

this official government internet site, or no later than thirty-five (35) days from the mailing of

actual notice, whichever is earlier.

                6.      This notice shall state that the petition shall be for a hearing to adjudicate

the validity of the petitioner’s alleged interest in the Substitute Asset, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right,

title and interest in the Substitute Asset and any additional facts supporting the petitioner’s claim

and the relief sought, pursuant to Title 21, United States Code, Section 853(n).

                7.      Pursuant to Rule 32.2(b)(6)(A) of the Federal Rules of Criminal Procedure,

the Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.



                                                   4
               8.      Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Substitute Asset pursuant to Title 21, United States Code,

Section 853(n) and Rule 32.2(c)(2) of the Federal Rules of Criminal Procedure, in which all third-

party interests will be addressed.

               9.      The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Substitute Asset, and to amend it as necessary, pursuant to Rule 32.2(e) of the

Federal Rules of Criminal Procedure.

               10.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Preliminary Order of Forfeiture as to Substitute Asset, the United States

Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas, pursuant to Rule 45 of the Federal Rules of Civil Procedure.

               11.     The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture as to Substitute Asset to Assistant United States Attorney

Alexander Wilson, Co-Chief of the Money Laundering and Asset Forfeiture Unit, One St.

Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       February ___,
                18 2020
                                                     SO ORDERED:


                                                     __________________________________
                                                     HONORABLE ANALISA TORRES
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
